            Case 2:20-cv-00567-RB-LF Document 2 Filed 06/11/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ROBERT STEVEN ELLIOT, II,

                Movant,

vs.                                                  No. CV 20-00567 RB/LF
                                                     No. CR 16-00198 RB

UNITED STATES OF AMERICA,

                Respondent.


                                             ORDER

        THIS MATTER is before the Court on the handwritten motion to toll the statute of

limitations filed by Movant, Robert Steven Elliot, II on June 10, 2020 (CV Doc. 1; CR Doc. 46)

(“Motion”). The Court has also reviewed the docket in criminal case no. CR 16-00198 RB.

Movant Elliot’s Motion challenges his conviction and sentence in CR 16-00198 RB and expresses

concern that the statute of limitations may run as early as June 24, 2020. (CV Doc. 1 at 1; CR Doc.

46 at 1).

        Because the Court cannot prospectively toll the running of the statute of limitations, the

Court intends to recharacterize Elliot’s Motion as a first 28 U.S.C. § 2255 motion to vacate, set

aside, or correct sentence. While the limitation period may be equitably tolled, equitable tolling

is applied retroactively, not prospectively. See, e.g., Pennsylvania v. Finley, 481 U.S. 551 (1987);

Al-Yousif v. Trani, 779 F.3d 1173, 1179 (10th Cir. 2015); Nolan v. United States, 358 F.3d

480, 481-484 (7th Cir.2004); Brown v. United States, 20 Fed. App’x 373, 375 (6th Cir.2001). The

Court is without authority to prospectively toll the statute of limitations. United States v.




                                                 1
         Case 2:20-cv-00567-RB-LF Document 2 Filed 06/11/20 Page 2 of 3



Yarrington, 838 F. Supp. 2d 832, 834 (C.D. Ill. 2012). Instead, the Court intends to recharacterize

Elliot’s filing as a § 2255 motion.

        Pursuant to Castro v. United States, 540 U.S. 375 (2003), when

               a court recharacterizes a pro se litigant’s motion as a first § 2255
               motion . . .the district court must notify the pro se litigant that it
               intends to recharacterize the pleading, warn the litigant that this
               recharacterization means that any subsequent § 2255 motion will
               be subject to the restriction on “second or successive” motions,
               and provide the litigant an opportunity to withdraw the motion or
               to amend it so that it contains all the § 2255 claims he believes he
               has.

Id. at 383. Consistent with Castro, the Court notifies Elliot that it intends to recharacterize his

Motion as a first § 2255 motion and afford him an opportunity to withdraw the motion or to amend

it to add additional claims he may have. See Rule 2 of the Rules Governing Section 2255

Proceedings for the United States District Courts (providing that a motion to vacate, set aside, or

correct sentence must: “(1) specify all grounds for relief available to the moving party; (2) state

the facts supporting each ground; (3) state the relief requested; (4) be printed, typewritten, or

legibly handwritten; and (5) be signed under penalty of perjury by the movant or by a person

authorized to sign it for the movant.” (emphasis added)). If Elliot fails to timely amend or

withdraw his Motion, then Elliot’s Motion will be recharacterized and any subsequent § 2255

motions will be subject to the restriction on “second or successive” motions in 28 U.S.C. §§ 2244

and 2255(h).

       IT IS ORDERED that Movant Robert Steven Elliot, II is GRANTED leave to amend or

withdraw his Motion (CV Doc. 1; CR Doc. 46), which the Court intends to recharacterize as a first

motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255, within ninety (90) days of

the entry of this Order.




                                                  2
         Case 2:20-cv-00567-RB-LF Document 2 Filed 06/11/20 Page 3 of 3



       IT IS FURTHER ORDERED that the Clerk of the Court MAIL a copy of this Order,

together with a form § 2255 motion and instructions, to Movant Elliot.




                                            ______________________________________
                                            UNITED STATES MAGISTRATE JUDGE




                                               3
